[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de DEFENDANT'S MOTION TO QUASH SUBPOENA DUCES TECUM (143)
CT Page 7859
The parties' agreement dated November 16, 2002, approved and incorporated in the dissolution judgment entered on said day, provided for shared legal and shared physical custody of the parties' one minor child. The defendant was ordered to pay to the plaintiff as child support the sum of $1 per year.
The plaintiff obtained an order to show cause returnable to May 28, 2002 seeking an order of child support "in an amount determined by the court. . . ." The sole basis alleged by the plaintiff is her move from the residence that she occupied on the day judgment was entered.
On May 22, 2002 the plaintiffs attorney served the subpoena now sought to be quashed by the defendant. The Schedule A attached to the subpoena is found to be overly broad and burdensome since three business days elapsed from the service date to the court date.
The plaintiff has not utilized Sec. 25-32 of the Practice Book which encompasses postjudgment motions for modification. It provides for exchange of documents within thirty days.
The motion to quash is granted.
Sua sponte the court orders a status conference for July 10, 2002 at 10:00 a.m.
  ___________________ HARRIGAN, J.T.R.
CT Page 7860